Citation Nr: 1511567	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  06-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Subsequent rating decisions issued by the RO in June 2004 and September 2005 continued to deny the Veteran's claim.

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the July 1999 rating decision, VA treatment records dated in October 1999 reflect ongoing psychiatric symptoms and treatment.  These records were constructively of record within a year of the July 1999 rating decision and are new and material evidence, and therefore, precluded the July 1999 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes that in a precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, and the Veteran's multiple claimed and diagnosed mental health disabilities, the Board finds that, with the exception of bipolar disorder which has already been specifically considered and denied by the RO, the Veteran's claim may encompass any acquired psychiatric disorder, to include PTSD.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of that hearing is of record.

The Board remanded this claim in June 2012 and again in September 2013 for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran's alleged in-service stressor has not been corroborated with supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than bipolar disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

March 1999, April 2004, September 2006, June 2012, March 2013, and September 2013 letters provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The March and September 2013 letters notified the Veteran of alternative types of evidence he could submit to corroborate an in-service personal assault in accordance with 38 C.F.R. § 3.304(f)(5) (2014).  The letters were followed by readjudication of the claim, most recently by means of a November 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

A VA psychological examination was performed in January 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The January 2011 examination report is adequate as it included a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the service connection claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Compliance with Remand Directives

The Board remanded this case in September 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the outstanding VA treatment records dated since April 2013 have been obtained and associated with the claims file.  In addition, a September 2013 letter asked the Veteran both for specific details of the in-service stressor as well as to complete and submit an attached VA Form 21-0781.  Although the Board's remand directive was to send the Veteran a VA Form 21-0781a, the VA Form 21-0781 asks the Veteran to provide some of the information requested in the remand directive.  Moreover, the Veteran has been provided copies of the VA Form 21-0781a in the past.  Thus, there has been at least substantial compliance with the Board's remand directives.  See id.  Finally, in December 2013, the Veteran requested that his case be forwarded to the Board immediately and that he did not have any additional evidence regarding his appeal.


III. Compliance with Hearing Officer's Duties

The Veteran testified at an April 2012 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the April 2012 hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  The Veteran did not raise any new issues at the hearing and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  Moreover, after the hearing was conducted, the Board undertook additional development to find independent corroborating evidence of the in-service stressors, including advising the Veteran of the evidence that would provide corroboration of an in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(5).  Thus, given the development undertaken by VA on remand and in light of the Veteran's testimony at the hearing as well as his written statements, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


IV. Service Connection

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

Here, the only psychiatric disorder, other than bipolar disorder, that the Veteran has been diagnosed with during the pendency of this appeal is PTSD.  Thus, PTSD is the only currently existing psychiatric disability.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he acquired PTSD as a result of his active service.  More specifically, the Veteran lists the following as in-service stressors: an incident where the Veteran and a fellow service member were attacked during an armed robbery while they were stopped at a store outside of Camp Lejeune, North Carolina, resulting in the Veteran being placed in a choke hold and his fellow serviceman being stabbed with a knife; an incident where a fellow service member pulled a pin from a grenade as a joke while he and other service members were out drinking; discovering that fellow service members he had known were killed during the marine barracks bombing in Beirut; hearing the traumatic combat experiences of fellow service members; and camping near a gunnery range and fearing that the rounds would overshoot their target and land in his camp.

The evidence in the record shows that there has been no a link, established by medical evidence, between the Veteran's PTSD and the claimed in-service stressors other than the attack on the Veteran and a fellow service member during an armed robbery.  More specifically, the January 2011 VA examination report reflects the examiner's opinion that the Veteran's PTSD is most likely caused by or a result of exposure to a robbery attempt and threat to life during a robbery occurring while in service at Camp Lejeune.  The Board notes, however, that the examiner noted his concern that there is no documentary evidence of this reported trauma and that past medical records indicate various reported exposure which seem inconsistent.  The examiner's findings were that, if the trauma did in fact occur, the symptoms the Veteran reports and his impairments do seem consistent with the sequella one would expect to occur given that exposure.

In sum, the third requirement of 38 C.F.R. § 3.304(f) has only been established with regards to the alleged in-service personal assault.  Thus, service connection for PTSD can only be based on this in-service stressor if there is credible supporting evidence that it actually occurred.

With regard to the Veteran's account of being attacked during an armed robbery, the more relaxed evidentiary showing for PTSD claims based on personal assault applies.  In such claims, "alternative sources" of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton v. West, 12 Vet. App. 272, 278 (1999).  Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  Specifically, under 38 C.F.R. § 3.304(f)(5):

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Section 3.304(f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As discussed above, the Veteran has been furnished this required notification in the March 2013 letter.  Thus, this provision of the regulation is satisfied. 

There is no independent evidence supporting the Veteran's account of being assaulted at a store outside of Camp Lejeune.  For example, the STRs do not document an assault or reflect treatment or complaints of bodily injury related to an assault.   In addition, there is no evidence of records from law enforcement authorities, mental health counseling centers, hospitals or physicians, or statements from family members, roommates, fellow service members, or clergy.



Behavior changes and psychological symptoms can also serve as supporting evidence that an alleged personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).  In this regard the Board notes that the Veteran's military personnel records (MPRs) show behavior changes.  However, these changes occurred prior to the time when the alleged assault occurred.  During the April 2012 hearing, the Veteran testified that he drank in the service to deal with his claimed in-service stressor.  The Veteran's MPRs contain a report related to an incident that included the use of alcoholic beverages.  A suspended sentence was awarded in February 1986.  However, during the April 2012 hearing, the Veteran testified that the alleged assault occurred when it was warm during either 1986 or 1987.  As the record reflects that the Veteran's behavioral changes occurred prior to the time when the alleged assault occurred, it does not provide corroboration of the event.

Finally, the Veteran's STRs and MPRs do not contain any evidence of psychological symptoms, requests for a transfer of assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or other indications that this incident occurred.  See 38 C.F.R. § 3.304(f)(5).  

Accordingly, the Veteran's report of a personal assault during active service has not been verified by any independent evidence, even when taking into account the much broader range of evidence available for consideration in personal assault claims. See 38 C.F.R. § 3.304(f).  The RO has requested that the Veteran provide additional details, information, and supporting evidence concerning the event, but he has failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ('[T]he duty to assist is not always a one-way street.').

The Board also notes that at the time of a February 2005 VA examination, the Veteran stated that he did not witness any life-threatening events during service.  This statement is in direct contradiction with his later statements that during the alleged robbery he was placed in a choke hold and his fellow serviceman was stabbed with a knife.  Accordingly, the Veteran's statements concerning the alleged robbery are of questionable credibility.

Therefore, service connection for PTSD as caused or aggravated by this alleged assault cannot be established as a matter of law.  See id.  The preponderance of the evidence is against the claim; accordingly, it must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD), is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


